Name: 91/518/ECSC, EEC, Euratom: Commission Decision of 12 September 1991 adjusting the weightings applicable from 1 February 1991 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: cooperation policy;  monetary economics;  personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service
 Date Published: 1991-10-10

 Avis juridique important|31991D051891/518/ECSC, EEC, Euratom: Commission Decision of 12 September 1991 adjusting the weightings applicable from 1 February 1991 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 282 , 10/10/1991 P. 0030 - 0031COMMISSION DECISION of 12 September 1991 adjusting the weightings applicable from 1 February 1991 to the remuneration of officials of the European Communities serving in non-member countries (91/518/ECSC, EEC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (Euratom, ECSC, EEC) No 3736/90 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (ECSC, EEC, Euratom) No 2330/91 (3) laid down the weightings to be applied from 1 January 1991 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas some of these weightings should be adjusted with effect from 1 February 1991 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down, DECIDES: Sole Article With effect from 1 February 1991 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 12 September 1991. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 360, 22. 12. 1990, p. 1. (3) OJ No L 214, 2. 8. 1991, p. 3. ANNEX Country of employment Weightings applicable with effect from 1 February 1991 Argentina 122,9800000 Brazil 31,5300000 Dominican Republic 34,8500000 Haiti 80,6200000 Peru 159,1000000 Poland 16,1600000 Sierra Leone 61,1700000 Somalia 9,4900000 Turkey 55,6100000 Uganda 74,8000000 Uruguay 41,2300000 Yugoslavia 79,2300000 Zambia 44,5600000 ANNEX Country of employment Weightings applicable with effect from 1 February 1991 Argentina 122,9800000 Brazil 31,5300000 Dominican Republic 34,8500000 Haiti 80,6200000 Peru 159,1000000 Poland 16,1600000 Sierra Leone 61,1700000 Somalia 9,4900000 Turkey 55,6100000 Uganda 74,8000000 Uruguay 41,2300000 Yugoslavia 79,2300000 Zambia 44,5600000